IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


RODNEY SMITH, Individually and as
                             :
Administrator of The ESTATE OF
                             :
WILHELMINA SMITH and         :
LAUREN HUNTER, MICHAEL       :                    C.A. No: K21C-06-010 JJC
BROWN, AND AUTUMN J. SMITH   :
                             :
             Plaintiffs,     :
                             :
                             :
             v.              :
                             :
BAYHEALTH MEDICAL CENTER :
INC., d/b/a KENT GENERAL     :
HOSPITAL, and SHARIF GOBRAN, :
M.D.,                        :
                             :
             Defendants.     :



                           Submitted: September 14, 2021
                           Decided: September 22, 2021

                                       ORDER

                      Upon Review of the Affidavit of Merit -
                                COMPLIANT
      On this 22nd day of September 2021, having received Defendant Sharif
Gobran, M.D.’s request that the Court review Plaintiffs Rodney Smith, The Estate
of Wilhelmina Smith, Lauren Hunter, Michael Brown, and Autumn Smith’s
affidavit of merit for sufficiency as to Dr. Gobran, it appears that:
      1. Defendant Bayhealth Medical Center, Inc. (“Bayhealth”) previously
requested that the Court review the Plaintiff’s affidavit of merit for sufficiency as to
Bayhealth. On July 21, 2021, the Court unsealed the affidavit and reviewed it in
camera.
        2. The Court then issued an Order finding the affidavit sufficient as to both
Defendants.1 Though the Court prematurely examined the affidavit as to Dr.
Gobran, and did so absent a request,2 the Court nevertheless found that the affidavit
complied with 18 Del. C. §6853(a)(1) and (c) as to Dr. Gobran.3
       WHEREFORE, the Estate’s affidavit of merit complies with 18 Del. C.
§6853(a)(1) and (c) as to Dr. Gobran for the reasons discussed in the Court’s Order
dated July 23, 2021.
       IT IS SO ORDERED.


                                                            /s/ Jeffrey J Clark
                                                              Resident Judge


JJC:klc
Via File & Serve Express




1
  Smith v. Bayhealth Med., and Sharif Gobran, M.D, 2021 WL 3127120 (Del. Super. July 23,
2021).
2
  At the time of the Court’s Order, counsel had not yet entered their appearance on behalf of Dr.
Gobran.
3
  Smith, 2021 WL 3127120, at *1-2.

                                                2